Citation Nr: 1120187	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-08 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied the benefits sought on appeal.  In August 2009, the Veteran testified before the Board at a hearing held at the RO.  In January 2010, this matter was remanded by the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran contends that he contracted hepatitis C while in service.  At his August 2009 hearing, he stated that he had engaged in intravenous drug use and unprotected sexual relations while in service.  He stated that shortly after separating from service, he was deemed unfit to donate plasma because he had gonorrhea.  However, after being treated at Bell Flower Hospital, it was determined that he did not have gonorrhea, and his condition was unknown.  Then, in 1993, he was diagnosed with hepatitis C, and began taking medication.

Service treatment records show that in February 1975, the Veteran tested positive for amphetamines, though he denied drug use.

Private treatment records dated from July 2003 to September 2007 show a diagnosis of clinically mild chronic active hepatitis C, and medication for control of the disease.

In January 2010, this claim was remanded by the Board for a VA examiner to identify the approximate date of onset of the Veteran's hepatitis C and the manner in which he likely contracted the virus.  The examiner was asked to opine as to whether the Veteran's currently diagnosed hepatitis C is etiologically related to his service.

Pursuant to the Boards January 2010 remand, in July 2010 a VA examiner could not relate the Veteran's hepatitis C to his service without resort to mere speculation.  The rationale provided was that while the Veteran relates that he was forced to use intravenous drugs during service, there is no conclusive evidence that he had hepatitis C during his service.  The Board may rely on such a conclusion if the examiner explains the basis for such an opinion, bases the opinion on sufficient facts or data, and clearly identifies precisely what facts cannot be determined.  Additionally, the examiner may have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of the examination.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, the July 2010 opinion is limited by the examination, not by the limitations of knowledge in the medical community at large and is therefore not adequate for rating purposes.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's hepatitis C is related to his service, an additional remand for an etiological opinion and rationale, is necessary to comply with the January 2010 remand instructions.  The examiner on remand should specifically reconcile the opinion with the July 2010 VA opinion and any other opinions of record.

Accordingly, the case is REMANDED for the following action:
1.  Schedule the Veteran for a VA examination with a medical opinion as to the approximate date of onset of the Veteran's hepatitis C and the manner in which he likely contracted the virus.  The examiner should review the Veteran's claims folder and indicate that review in the examination report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the July 2010 VA opinion.  In addition, the examiner should explain the basis for any opinion; base the opinion on sufficient facts or data; and clearly identify what facts, if any, cannot be determined.  The rationale for all opinions should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hepatitis C is etiologically related to the Veteran's active service or any event during the Veteran's service, except the use of intravenous drugs.  The examiner must consider the Veteran's statements regarding the incurrence of hepatitis C, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If the hepatitis is more likely the result of intravenous drug use or any post-service event, the examiner should so state.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

